Citation Nr: 0014636	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  97-00 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had verified military service from October 1943 
to January 1946 and April 1946 to April 1949.  A DD Form 214 
reflects additional service from April 1949 to June 1952.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied service connection 
for bilateral hearing loss, a dental condition, and post-
traumatic stress disorder (PTSD).  The Board notes that these 
issues were previously before the Board in May 1998 and have 
returned following a Remand for additional development.  That 
development has been completed and the matters are ready for 
adjudication. 

In his December 1996 Substantive Appeal, the veteran 
requested a personal hearing before a hearing officer; 
subsequently, the veteran did not report for the February 
1997 hearing.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  


FINDINGS OF FACT

1. The veteran does not have a diagnosis of post-traumatic 
stress disorder.  

2. The claims of entitlement to service connection for 
hearing loss and a dental condition are not supported by 
cognizable evidence showing a current disability related 
to his period of service.



CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for post-
traumatic stress disorder.  38 U.S.C.A. § 5107(a) (West 
1991).  

2. The claim of entitlement to service connection for hearing 
loss is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3. The claim of entitlement to service connection for a 
dental condition is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

I.  Duty to Assist

The Board takes note of the multiple attempts to locate any 
service department records for the veteran from available 
sources, including the National Personnel Records Center 
(NPRC), the service department, and the veteran.  Prior to 
the Board's Remand in May 1998, the RO had made multiple 
attempts at securing the service records - both navy and 
army.  In February 1996, search efforts reflect that only one 
period of service was verified by the NPRC- October 1943 to 
January 1946, Navy.  In March 1996, the RO requested by 
letter that the veteran complete a NA [Form] 13055 to assist 
in a search for his service records.  There is no indication 
that the veteran responded to that request.  In May 1996, he 
did submit a PTSD stressor statement listing his location and 
occurrence of an alleged stressor in 1951.  In June 1996, the 
NPRC responded that all records, if any, in our custody 
regarding this subject were lost in the fire in July 1973.  
This response from the Army addressed the veteran's period of 
Army service from April 1946 to April 1949 and from April 
1949 to June 1952.  In July 1996, the RO drafted an Inter 
Office Memo noting that all efforts to obtain the needed 
military information have been exhausted, and further 
attempts would be futile.  The efforts were allegedly 
reported on a VA Form 119.  The RO informed the veteran of 
this finding in July 1996 and requested that he send any 
treatment records in his possession or that he was able to 
obtain reflecting his units, dates, places of assignments, 
participation in combat, wounds received if any, awards and 
decorations, or any other service records confirming his 
claim.  In July 1996, the NPRC - Army responded: no medical 
records on file at NPRC and fire related service.  In August 
1996, the NPRC received service department records from the 
Navy.  

In essence, the efforts exercised by the RO were duplicated 
during the Remand with little success.  The RO informed the 
veteran in July 1998 that service records needed to process 
the claim were not available and may have been destroyed.  
Again, the veteran was asked to complete a NA Form 13055, 
just as in March 1996.  Responses from the NPRC - Navy dated 
in August 1998 and January 1999 reflect that the med[ical 
records were] sent to "your" VARO in August 1996 and for 
service resubmit [VA Form 70-3101].  The searches for records 
from the Office of the Surgeon General were negative for both 
service departments.  The June 1999 response from the Army 
reflects fire related; payroll voucher shows active duty from 
April 24, 1946 to April 23, 1949; and Honorable.  The October 
1999 response from the Navy contains copies of the veteran's 
personnel file.  

At this juncture, the Board acknowledges that service medical 
records for the second and third periods of service are 
incomplete.  The record clearly demonstrates that the veteran 
was informed that service department records were incomplete 
by letter dated in July 1996; the statement of the case 
issued in October 1996; by letter dated in June 1998; and 
finally, in the November 1999 supplemental statement of the 
case.  It is well documented in the claims file that VA 
complied with its duty to assist in obtaining military 
records deemed lost or destroyed pursuant to the Court's 
precedent in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
(VA must in certain circumstances make multiple attempts to 
obtain service medical records and notify the veteran of its 
failure to obtain them); Cuevas v. Principi, 3 Vet. App. 542 
(1992) (The VA has an obligation to search for alternative 
medical records when service medical records are presumed 
destroyed); Jolley v. Derwinski, 1 Vet. App. 37 (1990) (The 
VA has a statutory duty to assist the veteran in obtaining 
military records).  While the November 1999 supplemental 
statement of the case does not disclose each effort by the RO 
to obtain service department records, the Board concludes 
that the concomitant efforts by the RO with the NPRC and the 
veteran as documented in the claims file, with the exception 
of the VA Form 119 referred to in the July 1996 Inter Office 
Memo, satisfied VA's duty to assist under 38 U.S.C.A. § 
5107(a).  Based on the foregoing which suggests that further 
attempts to search for service department records presumed 
destroyed by fire will be futile, the Board proceeds to 
adjudicate the claims of entitlement based on the evidence of 
record. 


II.  Law and Regulations

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Generally, a well-grounded claim requires (1) medical 
evidence of a current disability, (2) lay or medical evidence 
of a disease or injury in service, and (3) medical evidence 
of a link between the current disability and the in-service 
injury or disease.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
veteran may present a well-grounded claim by demonstrating 
chronicity of disease and continuity of symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).  If the veteran is unable to apply the chronicity 
provision, the claim may be well-grounded if the disability 
or condition is observed during service or any applicable 
presumptive period with continuity of symptomatology 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  See 38 C.F.R. § 
3.307 (1999); Savage, supra.

A claimant must submit supporting evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  See Murphy at 81.  The relationship need not be 
conclusive, but only plausible in light of the evidence of 
record to include the medical opinions.  See Mattern v. West, 
12 Vet. App. 222 (1999); Nolen v. West, 12 Vet. App. 347 
(1999).  A claimant would not meet the burden imposed by 
section 5107(a) merely by presenting lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  

In claims for service connection, due consideration must be 
given to the nature, types, and circumstances of the 
veteran's military service.  See 38 U.S.C.A. § 1154 (West 
1991); 38 C.F.R. § 3.304(d) (1999).  In this case, the 
veteran asserts that his conditions were incurred during 
combat.  In that regard, satisfactory lay or other evidence 
of an injury or disease incurred in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) and (f) (1999); see also Wade v. 
West, 11 Vet. App. 302 (1998); Godwin v. Derwinski, 1 Vet. 
App. 419, 426 (1991).  In this context, the provisions of 
38 U.S.C.A. § 1154(b) do not establish a presumption of 
service connection, but eases a combat veteran's burden of 
demonstrating the occurrence of some in service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. at 507 (holding that § 1154(b) relaxes the 
evidentiary standard as to the service incurrence requirement 
to ground a claim); accord Russo v. Brown, 9 Vet. App. 46, 50 
(1996).  Therefore, "[s]ection 1154(b) provides a factual 
basis upon which a determination can be made that a 
particular injury was incurred in service but not a basis to 
link etiologically the injury in service to the current 
condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Libertine v. Brown, 9 Vet. App. 155, 162 (1997) and 
Caluza, supra).

For the purpose of determining whether a claim is well-
grounded, the credibility of the evidence in support of the 
claim must be presumed.  See Robinette v. Brown, 8 Vet. App. 
69, 75 (1995). 

III.  Analysis

Relevant service department records reflect, that during 
World War II, the veteran was a steward's mate and that he 
earned the American Area Asiatic-Pacific Victory Medal.  
During his second period of military service, the veteran was 
a guard and participated in the Army of Occupation of Japan.  
He was awarded the World War II Victory Medal and the Army of 
Occupation with Japan Clasp.  The WD AGO Form 53 reflects no 
wounds were received in action.  During his third period of 
service, the veteran was assigned to Headquarters and Service 
Company - 710th Tank Battalion.  The veteran was awarded the 
Korean Service Medal and the United Nations Medal.  He 
received no wounds as a result of action with enemy forces.

In pertinent part, the available service medical records from 
the first period of service reflect that on induction in 
1943, the veteran had multiple carious teeth (# 2, # 5, # 14, 
# 15, # 18, # 19, # 20, # 29, # 30, # 31, and # 32) and his 
hearing was 15/15 for both ears on whispered voice.  The 
dental caries were deemed remediable.  Separation physical 
examination reports dated in 1946 reveal missing tooth # 30 
and fillings (# 7, # 9, # 10, # 16, # 19, and # 20).  A 
typewritten notation reflects that the teeth and gums were 
without disease or anatomical defect, and that the veteran 
had no bridges, dentures, non-vital teeth, periapical 
disease, marked malocclusion, or pyorrhea alveolaris.  

The veteran underwent compensation and pension examinations 
in January 1996 (i.e., a general medical, audiology, and 
visual).  The veteran reported noise exposure from guns, hand 
grenades, tanks, and explosives while in the military.  The 
veteran denied post-service noise exposure.  On the 
authorized audiological evaluation in  January 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
40
50
65
LEFT
35
30
40
40
50

The pure tone average was 46 for the right ear and 40 for the 
left ear.  Speech audiometry revealed a speech recognition 
ability of 90 percent in the right ear and 96 percent in the 
left ear.  The diagnosis was moderate sensorineural hearing 
loss in the right ear and mild sensorineural hearing loss in 
the left ear.  Handwritten notes by the examiner reflect that 
the veteran has only 13 teeth.  Otherwise, the compensation 
and pension examinations are silent as to PTSD or other 
dental condition.

In a statement received by the RO in May 1996, the veteran 
reported that he was injured while under fire from the enemy 
and that half of his company was killed and that they had to 
leave injured personnel as their position was over run by the 
enemy.  The veteran did not list a date for this occurrence 
or attach a comrade statement in support of his assertion.  

The RO requested outpatient treatment reports for the period 
from January 1995 to May 1996.  The RO received VA outpatient 
treatment records dated from February 1996 to July 1996, 
which reflect that on examination of the oropharynx, the 
veteran had multiple absent teeth and multiple decaying 
carious teeth.  These reports are silent as to hearing loss 
and PTSD.  

A Medical Statement - Claim for Aid and Attendance and/ or 
Housebound Benefits dated in September 1999 is silent as 
regards hearing loss, a dental condition, or a psychiatric 
disorder to include post-traumatic stress disorder.  


A. Post-traumatic stress disorder

The veteran contends that he has post-traumatic stress 
disorder that was incurred in service.  More specifically, he 
contends that his post-traumatic stress disorder is a result 
of his combat experiences during World War II and the Korean 
Conflict; and that he was evaluated for bad dreams and 
nightmares associated with his combat duties in 1995. 

While this appeal was pending, the applicable regulations 
regarding service connection for PTSD, 38 C.F.R. § 3.304(f), 
were revised on June 18, 1999, effective March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999) codified at 38 
C.F.R. § 3.304(f) (1999).  The revised 38 C.F.R. § 3.304(f) 
states that, if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's testimony alone may establish the occurrence of the 
claimed in-service stressor.  

Prior to June 18, 1999, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD required: (1) a current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Under the new regulations, service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999).  

At the outset, the Board stresses that the veteran does not 
have a diagnosis of PTSD.  The Board acknowledges the 
veteran's contentions that he sustained psychic trauma during 
World War II and the Korean Conflict, and that he has had bad 
dreams related to that service.  However, the veteran as a 
lay person is not competent to make a medical diagnosis or 
relate a medical disorder to a specific cause.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (lay statements as to medical diagnosis 
or causation are not competent); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  Further, the Board does not 
refute his allegations that he was in a war zone, but notes 
that his report of events is the only evidence of record 
referable to combat related PTSD.  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

On close review of the service department records, the 
veteran was a steward's mate, a guard, and later assigned to 
Headquarters and Service Company of a tank battalion.  The 
veteran was awarded several military medals, none of which 
support his contention that he saw combat, even so, he does 
not have a diagnosis of PTSD.  

Even though there are no service medical records for the 
veteran's third period of service, the period during which 
his alleged stressor occurred, this is inconsequential since 
the veteran does not have a diagnosis of post-traumatic 
stress disorder.  The Board emphasizes that the competent 
evidence of record does not reflect a diagnosis of PTSD, a 
fundamental requirement for a claim of service connection for 
post-traumatic stress disorder under the old and revised 
regulations.  Accordingly, the veteran's claim for service 
connection for PTSD fails on the bases that the veteran does 
not have a current diagnosed disability.  See Gilpin v. West, 
155 F.3d 1353, 1355-56 (Fed. Cir. 1998) (citing Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997)).  Accordingly, 
the claim must be denied as not well grounded.  Caluza, 
supra.


B. Bilateral hearing loss

The veteran contends that his hearing loss was incurred in 
service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(1999).  

Audiometric testing measures threshold hearing levels in 
decibels (dB) over a range of frequencies in Hertz (Hz); the 
threshold for normal hearing is from 0 to 20 dB, a higher 
threshold indicates some degree of hearing loss.  See Hensley 
(Danny) v. Brown, 5 Vet. App. 155 (1993).

While the Board acknowledges the limited service department 
records which reflect service abroad during a time of war, 
there is no indication that the veteran saw combat or was 
engaged in combat.  Nevertheless, the Board does not dispute 
the veteran's contentions as to the incurrence of hearing 
loss due to noise exposure from grenades, guns, tanks, and 
explosives.  Moreover, the January 1996 audiology examination 
for compensation and pension purposes indicates that the 
veteran has a hearing loss disability for VA purposes under 
the criteria provided in 38 C.F.R. § 3.385.  However, while 
the veteran has a current diagnosis of bilateral hearing 
loss, there is no competent medical evidence which causally 
relates his hearing loss disability to service, or with any 
acoustic injury that he may sustained during his purported 
combat duty.  See Caluza and Espiritu, both supra; see also 
Cohen and Libertine, both supra.  In this regard, although 
the VA examiner in January 1996 documented the veteran's oral 
history of having been exposed to loud noises in service, the 
Board must emphasize the evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Thus, the January 1996 report is 
competent medical evidence of a relationship between the 
veteran's current bilateral hearing loss disability and his 
active duty service.

Additionally, the Board has considered the veteran's own 
statements, whereby he maintains that he suffers from 
bilateral hearing loss which he claims originated during 
service and has continued up to the present time.  While the 
veteran is competent to offer testimony as to the date he 
first noticed symptoms of hearing loss, he is, as a lay 
person, not qualified to offer a medical opinion as to 
causation or etiology.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, in the absence of competent medical 
evidence which links the veteran's bilateral hearing loss to 
his active military service, the claim must be denied as not 
well grounded.  As such, the claim must be denied.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


C. Dental condition

The veteran contends that his dental condition was incurred 
in service. 

During the pendency of this appeal, VA revised the provisions 
governing service connection for dental disabilities.  The 
amendment clarifies requirements for service connection of 
dental conditions and provides that VA will consider certain 
dental conditions service-connected for treatment purposes if 
they are shown in service after a period of 180 days.  The 
amendment became effective June 8, 1999.  See 64 Fed. Reg. 
30393.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to a veteran applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VA O.G.C. Prec. 69-90 (55 Fed. Reg. 43254 (1990)) and VA 
O.G.C. Prec. 3-2000 (April 10, 2000).  The Board will address 
the application of both provisions to the veteran's claim of 
entitlement.  

Prior to June 8, 1999, 38 C.F.R. § 3.381(a) provided that 
service connection for dental conditions will not be 
considered as having been established when the evidence 
clearly shows that the disabilities existed or were recorded 
at the time of enlistment.  Teeth noted at entry into active 
service as carious and restorable will not be held as 
service-connected, either direct or by aggravation, 
notwithstanding enlargement of the original cavity or 
development of additional cavitation on the same or another 
surface; nor on the basis of the insertion of a filling 
during service, unless new caries develop after expiration of 
a reasonable time after the original cavity has been filled.  
Id.  Service connection for dental disabilities will be 
established by service records, documentary evidence in the 
form of reports of examinations (dental or physical), duly 
certified statements of dentists or physicians, or certified 
statements of fact from two or more disinterested parties.  
See 38 C.F.R. § 3.382(a) (1998).  The dental disability must 
be shown to have been incurred in or aggravated by service.  
Id. 

The revised provisions of 38 C.F.R. § 3.381 provide that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Section 17.161 of this chapter.  The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  In determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including the filling or extraction 
of a tooth, or placement of a prosthesis, will not be 
considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  Teeth noted as normal at 
entry will be service-connected if they were filled or 
extracted after 180 days or more of active service.  Teeth 
noted as carious but restorable at entry will not be service-
connected on the basis that they were filled during service.  
However, new caries that developed 180 days or more after 
such a tooth was filled will be service-connected.  Teeth 
noted as carious but restorable at entry, whether or not 
filled, will be service-connected if extraction was required 
after 180 days or more of active service.  

The revised provision also provides that teeth noted at entry 
as non-restorable will not be service-connected, regardless 
of treatment during service.  Teeth noted as missing at entry 
will not be service-connected, regardless of treatment during 
service.  Teeth extracted because of chronic periodontal 
disease will be service-connected only if they were extracted 
after 180 days or more of active service.  The following will 
not be considered service-connected for treatment purposes: 
(1) Calculus; (2) Acute periodontal disease; (3) Third 
molars, unless disease or pathology of the tooth developed 
after 180 days or more of active service, or was due to 
combat or in-service trauma; and (4) Impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Section 3.382 has been deleted.  

Although, the veteran alleges that his present dental 
condition is the result of military service, there is no 
competent medical evidence to establish such a relationship.  
There is no indication that the veteran sustained a dental 
combat injury or that he was a prisoner of war.  The Board 
stresses that on separation in 1946, the teeth and gums were 
without disease or anatomical defect.  There is competent 
documentary evidence to show that teeth had been filled on 
release from service in April 1946 with no indication of such 
filled teeth at service entrance, specifically, teeth # 7, # 
9, # 10, and # 16.  Dental records, if any, for the second 
and third period of service are not available for 
consideration.  The first post service clinical evidence is 
limited to VA treatment records dated between January and 
July 1996 that show 13 out of 32 teeth and multiple dental 
caries.  That evidence does not establish that the present 
dental condition is related to any period of his military 
service.  

The fundamental element of both the old and the revised 
regulations for service connection of a dental condition is a 
disability that is related to service.  In view of the above 
evidence, the Board finds that the loss of dentition and the 
carious state noted on the January 1996 compensation and 
pension examination and subsequent VA outpatient examinations 
is too remote to service to be service-connected.  Moreover, 
the veteran as a layperson is not competent to offer a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  The 
Board concludes, therefore, that there is no competent 
medical evidence that the veteran sustained dental injury or 
incurred any dental disorder during service, and there is no 
competent medical evidence that the veteran has any current 
dental disability that is in any way linked to military 
service.  Accordingly, as the competent medical evidence 
shows no dental condition that is related to military 
service, the veteran has failed to fulfill his statutory 
burden of presenting a claim that is well-grounded.  See 38 
U.S.C.A. § 5107(a).  Hence, the benefit sought on appeal must 
be denied.  


IV.  Other considerations

To date, the veteran has not contacted the RO regarding any 
records that may be in his possession or where any other 
records might be located.  If the veteran should obtain 
additional evidence to support his claims, he can at any time 
file to reopen his claims for service connection.  Since the 
veteran has not presented well-grounded claims, then the 
appeal must fail and there is no duty to assist further in 
the development of the claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Jones v. West, 12 Vet. App. 460 (1999); see also 
Morton v. West, 12 Vet. App. 477 (1999) (VA cannot assist a 
claimant in developing a claim that is not well-grounded).  

Finally, based on the above discussion referable to fire 
related service and unavailability of records, the Board 
notes that there is no heightened "benefit of the doubt" 
because service medical records were destroyed, there is only 
a heightened duty of the Board to consider the applicability 
of the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Where the medical records have 
been destroyed, the legal standard for proving a claim for 
service connection is not lowered but rather the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran is increased.  
In this case, the veteran's claims do not cross the threshold 
of being well-grounded, a weighing of the merits of the 
claims is not warranted, and the reasonable doubt doctrine is 
not for application as noted above.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990) (Claimant entitled to 
the benefit of the doubt when the evidence is in equipoise).

As the foregoing discussion explains to the veteran that a 
well-grounded claim requires competent evidence showing that 
he has a current disability that is related to his military 
service, the Board views its discussion as sufficient to 
inform him of the elements necessary to complete his 
application for a claim for service connection.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a dental condition is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

